El Juez Asociado Sr. Franco Soto,
emitió la opinión del tribunal.
Esta es una petición de mandamus en apelación, pro-movida a nombre de Rafael Robert para que se ordene a la *172Junta de Farmacia de Puerto Eico a reconocer el derecho del peticionario a continuar ejerciendo la profesión de far-macia y a entregar a dicho peticionario su licencia de far-macéutico para que pueda ejercer libremente dicha profe-sión.
La petición se funda en que el peticionario presentó a la Junta de Farmacia, en octubre de 1913, una solicitud acom-pañada con un diploma de maestro graduado de inglés, in-teresando ser admitido a examen con el fin de obtener un título o licencia para ejercer la profesión de farmacia; que el peticionario se examinó de todas las asignaturas regla-mentarias y fué aprobado, -pagando los derechos para ob-tener su licencia, la cual le fué expedida, aunque no llegó a serle entregada por cansas independientes a la voluntad de la junta y del peticionario; que expedida la licencia, el peticionario fué avisado por la junta para recogerla, cuando ocurrieron los inesperados sucesos-que motivaron el proce-samiento y remoción de algunos de -los miembros que com-ponían dicha junta, lo que motivó la ocupación por el fiscai de todos los documentos de la oficina, siendo esto la causa de que el peticionario no llegase a recoger su licencia que se hallaba entre los papeles de la junta; que después el go-bierno substituyó con otras personas los miembros salien-tes de la junta y entonces el peticionario acudió a la misma reclamándole fuese entregada su licencia y aquélla resolvió en enero de 1916, no solamente negando la petición de que se le entregara la licencia, sino también anulando los exá-menes que el. peticionario había aprobado, fundándose para todo ello en que el compareciente, al matricularse para sus exámenes de farmacia, no había cumplido con el requisito exigido por la ley al acreditar su instrucción con un diploma de alta escuela, sino que se había limitado a acreditarla Con un diploma de maestro graduado de inglés; y que con pos-terioridad a dicha resolución la Legislatura de Puerto Eico votó la Ley número 15 de 19 de mayo de 1921, y amparán-*173dose en lo dispuesto en la sección 9 de dicha ley, toda Arez que el peticionario lia ejercido consecutivamente por más de seis años la profesión y no tuvo absolutamente ninguna intervención en los lieclios que motivaron el procesamiento y separación de algunos de los miembros de la Junta de Farmacia en el año’1913, acudió a dicha junta para que, de acuerdo con dicho precepto y en vista de encontrarse den-tro de las condiciones exigidas por la ley, se le reconociese’ el derecho a ejercer su profesión de farmacéutico y se le en-tregara su licencia, y la junta, en 20 de julio de 1921, negó dicha solicitud fundándose en que no ve razón alguna por la cual pueda derogar el acuerdo tomado en 1916.
Expedido el auto en forma alternativa o condicional, la demandada formuló contestación en la que se expone como primera alegación “que del auto condicional expedido no aparece que se hayan alegado ante la corte hechos suficien-tes a determinar una causa de acción contra la Junta de Farmacia demandada”, y negándose además, y de un modo específico, las alegaciones contenidas en el auto.
Celebrada la vista, la corte inferior dictó en enero 23, Í922, un auto perentorio “ordenando a la Junta de Farma-cia de Puerto Rico que inmediatamente proceda a recono-cer a favor de Rafael Robert el derecho a ejercer y a con-tinuar ejerciendo la profesión de farmacia, y, a tal -efecto, a entregarle la correspondiente licencia de farmacéutico.” De esta resolución se estableció el presente recurso y el apelante, si bien señaló varios errores, solamente conside-ramos esenciales a los fines de esta apelación:
Io. Indebida aplicación de la Ley No. 15 de 19 de mayo de 1921, autorizando la creación de una Junta de Farmacia, etc. y para otros fines; y-
2°. Errónea apreciación de los hechos.
Aparece de la prueba que el peticionario Rafael Robert solicitó a la Junta de Farmacia, allá en 1913, la matrícula para sufrir los exámenes reglamentarios de la profesión de *174farmacia y obtener la licencia para, sn ejercicio legal en Puerto Rico. La matrícula se llevó a cabo llenando los requi-sitos 1, 2 y 3 de la sección 7 de la ley de 8 de marzo de 1906, autorizando la organización de una Junta de Farmacia, se-gún fué enmendada por la Ley de 10 de marzo de 1910, Cuya sección en su totalidad dice:
- “En la primera quincena de octubre, la Junta de Farmacia for-malizará las matrículas de todos los alumnos, presentando éstos al efecto:
“(1) Una solicitud pidiendo ser matriculados;
“(2) Documento que acredite su identidad;
“(3) Certificación de conducta;
“(4) Diploma o documento con que se acredite haber aprobado las asignaturas del curso científico o literario, de una alta escuela de la isla o de una acreditada institución igual o análoga, ya de los Estados Unidos, ya del extranjero, a satisfacción de la junta.’'"
El 4o. requisito no se cumplió debidamente, porque' a la solicitud solamente se acompañaba un diploma de maestro graduado de inglés, que no es equivalente al diploma de alta escuela. Esto fué una deficiencia, y no obstante, la Junta de Farmacia admitió al peticionario a examen, quien luego fué aprobado en todas las asignaturas reglamentarias de la profesión de farmacia, incluso el examen de práctica. Si fuéramos a considerar la deficiencia anotada en cuanto a la presentación del diploma de maestro graduado de inglés, a la luz de lo que de un modo preceptivo exige el párrafo 4o. de la sección 7a., supra, nuestra conclusión sería que la Junta de Farmacia al admitir, aprobar y expedir una licen-cia en tales condiciones, procedió ultra vires, siendo de apli-cación en tal sentido la doctrina que se tiene sentada por esta Corte Suprema en los casos de Monclova v. Junta de Farmacia, 24, D. P. R. 46; Vives v. Junta de Farmacia, 24 D. P. R. 669, y El Pueblo v. López, 28 D. P. R. 377, y espe-cialmente la declaración de este último en donde se sostiene la falta de discreción de la Junta de Farmacia para califi-*175ficar la equivalencia de un diploma, diciendo que las pala-bras “a satisfacción de la Junta” se refieren solamente al certificado de haberse obtenido un diploma de alta escuela en los Estados Unidos n otra parte.
Pero después de aquellos casos parece que se trató de crear una situación enteramente nueva con motivo de la aprobación por la Asamblea Legislativa de Puerto Rico de la Ley número 15 de 19 de mayo de 1921, autorizando la creación de una Junta de Farmacia y para otros fines. Esta Ley, sin duda, fué puesta en vigor, entre otros fines, para solucionar o convalidar la condición de aquellos íarmaceú ticos que siendo inocentes en relación con ciertos sucesos que dieron lugar a la persecución • criminal de determinados miembros de la Junta de Farmacia, obtuvieron sus diplomas sin haber llenado previamente los requisitos prescritos por la ley en aquella fecha. En tal sentido se legisló por la sección 9 de la reciente ley, lo que sigue:
“Toda persona a cuyo favor se haya espedido una licencia de Farmacéutico sin haber llenado previamente los requisitos prescritos por la Ley, y haya ejercido consecutivamente por un período no menor de tres años, tendrá derecho a ejercer o a continuar ejer-ciendo la profesión de farmacia, siempre que dicha persona no' haya sido convicta de fraude con el propósito de obtener la expedición de la licencia. ’ ’'
Esta sección dispone: 1°., La expedición de una licencia de farmacéutico, sin haberse llenado previamente los requi-sitos prescritos por la ley; 2°., haber ejercido la profesión consecutivamente por un período no menor de tres años; y, 3o., no haber sido convicto de fraude con el propósito de obte-ner la expedición de la licencia.
Por estipulación de -las partes (pág. 37 del récord) se ad-mitió que el peticionario en septiembre de 1914 había apro-bado todas las asignaturas de la profesión de farmacia, in-cluso el examen práctico. Se demostró además que después de estos exámenes la Junta de Farmacia fué renovada en la *176mayor parte de sus miembros, y el nuevo secretario, a nom-bre de la misma, comunicó al peticionario diversos acuerdos, en cartas que literalmente copiadas, dicen:
“San Juan, P. R., 4 de agosto de 1915. — Señor:—Tengo el honor de acusarle recibo de su carta de fecha 27 de julio próximo pasado, en la cual manifiesta Ud. haber satisfecho desde hace algún tiempo los derechos correspondientes para la expedición de su licencia de far-macéutico, sin que hasta la fecha la haya recibido. En contestación, puedo informarle que esos derechos satisfechos por Ud. se encuen-tran en poder de esta Junta, pero el asunto de su licencia no puede ser resuelto todavía hasta que no se conozca el fallo de la Hon. Corte de Distrito de San Juan en relación con los asuntos de la anterior Junta de Farmacia.”
“San Juan, P. R., 24 de diciembre de 1915. — Señor:—Su carta de fecha 11 del que'cursa, solicitando el envío de su licencia-de Farmacéutico, fué sometida a la consideración de esta junta, en su sesión del 21 del actual, la cual acordó que se pidieran a Ud. todos los diplomas, certificados, etc., de instrucción que posee y que fue-ron presentados por Ud. al hacer su matrícula de examen. Una vez remitidos los citados documentos, la junta procederá a su revisión, informando a Ud. a su debido tiempo del resultado de la misma.”
“San Juan, P. R., 18 de enero de 1916. — Señor:—Tengo el honor de acusarle recibo de su carta de fecha 6 del que cursa, y de varios diplomas y certificados de instrucción que fueron presentados por Ud. a la anterior Junta de Farmacia para ser matriculado. Con dichos documentos y certificados dio cuenta esta Secretaría en la se-sión celebrada por la junta el día 14 del que cursa, la cual, des-pués de considerarlos detenidamente resolvió no admitirlos por creer que no son ellos suficientes para ser tomados como equivalen-tes al diploma de Alta Escuela que determina el inciso 4 de la sección 7a. de la Ley de Farmacia, tal y como quedó enmendada por una ley de 10 de marzo de 1910. Por tanto, siguiendo el acuerdo de esta junta, tomado en sesión de 21 de diciembre próximo pa-sado, se declara nula la matrícula condicional de Ud. hecha por la anterior junta en octubre de 1913, y sin lugar todos sus exámenes de farmacia, no pudiendo Ud. dedicarse al ejercicio de dicha profe-sión en esta isla. En poder del Sr. R. L. Daubón, Tesorero de esta junta, se encuentra el dinero que hace tiempo envió usted para la expedición de la licencia de Farmacéutico, y a él podrá Ud. diri-*177girse, cuando lo tenga por conveniente, en solicitud de dicba can-tidad. — Muy atentamente, J. P. Serra, Secretario de la Junta de Farmacia. — Sr. Rafael Robert, Guaynabo, P. R. — P. D. Le devuelvo en paquete por separado los diplomas y certificados remitidos por Ud. — Yale.”
“San Juan, P. R., julio 20, 1921. — Sr, Rafael Robert, Farmacia !La Fé,’ Santurce, P. R. — Señor:—Por orden del Sr. Secretario.de la Junta de Farmacia, y de acuerdo con la petición hecha en su carta de fecha 7 de los corrientes, tengo el gusto de informarle que en sesión del día 16, celebrada por esta junta, se dió cuenta con su dicha carta y después de argumentada, fue acuerdo de este board, rati-ficar lo contenido en la carta dirigida a Ud. en enero 18 de 1916, toda vez que esta junta no ve razón alguna por la cual pueda derogar el acuerdo tomado en aquella fecha. — Atentamente. T. Yera Yiera, Clerk, Board of Examiners.”
De toda la documentación transcrita se desprende clara-mente que el motivo fundamental de la negativa de la Junta-de Farmacia a reconocer al peticionario a seguir ejerciendo-la profesión y entregarle la licencia que alegaba que había sido expedida por la misma junta con anterioridad a su for-mación por nuevos miembros, descansaba siempre en que el peticionario había acompañado a su solicitud de exámenes un diploma de maestro graduado de inglés que dicha junta calificó de deficiente por no ser equivalente al diploma de-alta escuela y no cumplir con el párrafo 4o. de la sección 7a.. de la ley anterior.
De manera que tomando como base los acuerdos de la Junta de Farmacia tal como estaba constituida en los años 1913-1914, y en los Cuales no se reconoce la expedición de-título o licencia a favor del peticionario para ejercer su pro-fesión, claramente no resulta aplicable al presente caso la sección 9 de la Ley núm. 15 supra, aprobada en o antes del 6 de mayo de 1921, fecha en que fue recibida por el Goberna-dor de Puerto Rico, quien no la devolvió a la Cámara de su origen antes del 19 de mayo, por lo cual fué convertida en ley y entró en vigor el 17 de agosto de 1921.
*178Pero examinando además los méritos del caso, si bien la prueba demuestra que desde 1914 basta 1921 él peticiona-rio ha venido ejerciendo sin interrupción la profesión de far-macia, no así resulta probado el punto esencial relativo a la expedición de la licencia al peticionario. Este es uno de los requisitos que exige para su aplicación la sección 9 antes ci-tada. Parecería lógico asumir, Conforme al curso natural -de las cosas, que después de matriculado un alumno, sufrir y pasar sus exámenes, que se le expidiera la correspondiente licencia que autorizara el ejercicio legal de su profesión. Sin embargo, este es uno de los extremos más fuertemente combatido por el apelante. La prueba del peticionario ten-dió a demostrar que la 'licencia fué extendida, pero que se ad-mite que no fué entregada por estar pendiente de ser co-piada en el libro de facsímiles. T así como no se cumplió ese requisito, tampoco aparece del libro de actas de la Junta de Farmacia la constancia de haberse extendido la licencia ni menos fué encontrada entre los documentos o archivo de que se incautó el fiscal en ocasión de la c'ausa criminal que se inició contra determinados miembros de dicha junta con mo-tivo de fraudes que ocurrieron- en la expedición de ciertas licencias autorizando el ejercicio de la profesión a otras per-sonas. Es verdad que lo que referimos es prueba más bien de carácter circumstancial, pero si a ella se añade el testi-monio negativo del testigo Ramón L. Daubón, uno de los miembros de aquella junta, y que ninguna conexión tuvo con los hechos delictivos, tenemos que convenir que la prueba es fuerte y vigorosa en el sentido de la inexistencia de tal licen-cia y, en cuanto a este punto, la parte substancial y perti-nente de la declaración del testigo Ramón Daubón dice:
. “P. ¿Una vez matriculado y pasado los exámenes recuerda algo -que se expidiera o que se acordara expedir, o se tomase un acuerdo de librar alguna licencia o título a favor del señor Robert? — R. No ;señor.
“P. ¿La Junta de Farmacia acordó en alguna ocasión expedir algún título de farmacéutico al señor Robert? — R. No, señor.
*179“P. ¿Recuerda si la Junta de Farmacia o algunos miembros de la junta, firmaron título o licencia alguna a favor del señor Robert? —R. Yo no sé.
“P. ¿Ha firmado de su puño y letra algún título a favor del señor Robert? — R. No señor.
“P. ¿.Cuántos eran los miembros de la Junta?. — R. Cinco, Pedro Julia, presidente, José J. Monelova, secretario, tesorero yo, Cal-derón y Ramírez.
“P. ¿De modo que de estos cinco era Ud. el tesorero? — R. Sí, señor.
“P. ¿De todos modos tenía que firmar ese título de haberse ex-pedido? — R. Sí, señor.
“P. ¿Ud. dice que no lo firmó? — No, señor. •
“P. Nada más.”
No tenemos duda acerca de las palabras del testigo Dau-bón. El era miembro de la Junta de Farmacia e inocente de toda complicación en los fraudes denunciados. Su testi-monio no podía tener la menor sospecha en oposición a aque-llos otros miembros de la junta que fueron perseguidos y acusados por comerciar Con la expedición de licencias. Sus testimonios por sí sospechosos carecían además de toda cre-dibilidad ante el silencio del libro de actas en ese respecto y de no haberse encontrado tal documento en el archivo de dicha junta y del cual se incautó la policía y el fiscal a los fines de la causa criminal que se inició contra ellos. Nuestra con-clusión es que nunca existió tal licencia, y siendo ello así tampoco resulta de aplicación a este caso la sección 9 de la Ley núm. 15, supra.
Por lo expuesto, la sentencia de la corte inferior debe revocarse y declararse sin lugar la demanda, sin especial condenación de costas.

Revocada la sentencia apelada sin costas.

Jueces concurrentes: Sres. Presidente del Toro y Aso-ciados Aldrey y Hutchison.
El Juez Asociado Sr. Wolf no intervino en la resolución de este caso.